Case 5:19-cr-00077-TKW-MJF Document 487 Filed 12/24/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

UNITED STATES OF AMERICA
v. CAUSE NO. 5:19-CR-77-TKW

DUANE EDWARD CRAWSON
JEREMIAH JOE ROLLING
JORDAN RYAN HICKS
DAVEY EUGENE MANCILL
JAMES STACEY PAUL

KYLE MARTIN HUDSON
CHRISTOPHER MARION AMMONS
DANYEL MICHELLE WITT
SHERYL DAY GILLMAN
SHYLOE ROSE SACHSE
TILLMAN DOUGLAS MEARS
DAWN MARIE CRUTCHFIELD
JUSTIN MIKEL CHOPELAS
RONALD RYAN ROOF
MEGAN LEANN ROOF

BILLY COAL BRADSHAW
JAMES ERWIN MANCILL
JOSEPH MATTHEW CROWDER
AUDREY LYNN SMITH

BRIAN ANTHONY AMMONS
TAYLOR WARD STRIPLING
DAWN MARIE ROOF

DANIEL OLAJUWON BOSTON
CHASSITY LYNN LEE
JENNIFER MARIE MCCABE
JUSTINA RAE WILLIAMS
JOSEPH BAILEY ALEXANDER
DOUGLAS EDWARD MIXON
and

DWAYNE FRAZIER WHITE

MOTION IN LIMINE
COMES NOW the Defendant, Jeremiah Joe Rolling, by and through undersigned counsel
and files this Motion in Limine and enclosed legal memorandum, as follows:
To bar argument, reference to or evidence of a statement by a non-testifying co-defendant

or co-conspirator that tends to incriminate, expressly or by implication the Defendant.
Case 5:19-cr-00077-TKW-MJF Document 487 Filed 12/24/19 Page 2 of 4

LEGAL MEMORANDUM

A Defendant is deprived of his rights under the Confrontation Clause of the United States
Constitution when a non-testifying co-defendant’s out-of-court confession is introduced at a joint
trial, even in the face of special instructions. Bruton v. United States, 391 U.S. 123 (1968);
Richardson v. Marsh, 481 U.S. 186 (1987); United States v. Turner, 474 F.3d 1265 (11™ Cir.
2007). The rule applies even if the Defendant’s name is redacted from the co-defendant’s
confession. Gray v. Maryland, 523 U.S. 185 (1998); United States v. Gonzalez, 183 F.3d 1315
(11™ Cir. 1999); Garcia v. United States, 278 F.3d 1210 (11" Cir. 2002). Nor should such
statement be introduced if the jury could logically conclude from other evidence that the neutral
pronoun in the confession refers to the Defendant. United States v. Foree, 43 F.3d 1572 (11" Cir.
1995).

The Defendant respectfully requests that any statement of a non-testifying co-defendant
that expressly or by implications incriminates the Defendant be barred.

Respectfully submitted this 24th day of December, 2019,

/s/ George L. Beck, Jr.

GEORGE L. BECK, JR. (BECO11)

Attorney for Jeremiah Joe Rolling
OF COUNSEL:

Morris Haynes Law Firm

Post Office Box 1660
Alexander City, Alabama 35011
Telephone: 256-329-2000
Facsimile: 256-329-2015

Email: gbeck@mhhlaw.net
Case 5:19-cr-00077-TKW-MJF Document 487 Filed 12/24/19 Page 3 of 4

RULE 7.1(B) CERTIFICATE
The undersigned attorney respectfully certifies that he has conferred electronically with the

Government’s attorney without resolution before the filing of this motion.

/s/ George L. Beck, Jr.
OF COUNSEL
Case 5:19-cr-00077-TKW-MJF Document 487 Filed 12/24/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on December 24, 2019 the above and foregoing has been filed using

the CM/ECF system which will electronically serve a copy of same to all counsel of record.

/s/ George L. Beck, Jr.
OF COUNSEL
